 1   ROB BONTA                                             ROBERT W. FERGUSON
     Attorney General of California                        Attorney General of Washington
 2   SARAH E. MORRISON                                     KELLY T. WOOD (admitted pro hac vice)
     ERIC KATZ                                             GABRIELLE GURIAN (admitted pro hac vice)
 3   Supervising Deputy Attorneys General                  Assistant Attorneys General
     CATHERINE M. WIEMAN, SBN 222384                       Washington Office of the Attorney General
 4   TATIANA K. GAUR, SBN 246227                           Ecology Division
     ADAM L. LEVITAN, SBN 280226                            2425 Bristol Court SW
 5   BRYANT B. CANNON, SBN 284496                           Olympia, Washington 98501
     LANI M. MAHER, SBN 318637                              Telephone: 360-586-5109
 6   Deputy Attorneys General                               E-mail: Kelly.Wood@atg.wa.gov
       300 South Spring Street, Suite 1702                 Attorneys for Plaintiff State of Washington
 7     Los Angeles, CA 90013
       Telephone: 213-269-6329                             [Additional Plaintiffs and Counsel Listed on
 8     Fax: 916-731-2128                                   Signature Pages]
       E-mail: Tatiana.Gaur@doj.ca.gov
 9   Attorneys for Plaintiff State of California, by
     and through Attorney General Rob Bonta and
10   the State Water Resources Control Board
11

12                        IN THE UNITED STATES DISTRICT COURT
13                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
          In Re                                           CASE NO. 3:20-cv-04636-WHA
15                                                             (lead consolidated)
                  Clean Water Act Rulemaking                   Applies to all actions
16
                                                          PLAINTIFF STATES’ STATEMENT
17                                                        OF RECENT DECISION
18

19

20           Local Civil Rule 7-3(d)(2) permits a party to bring to the Court’s attention a relevant

21   judicial opinion published after the date the opposition or reply was filed. Pursuant to this rule,

22   Plaintiff States bring to the Court’s attention the attached order in Pasqua Yaqui Tribe v. United

23   States Environmental Protection Agency, No. 4:20-CV-200266, ECF No. 99, issued August 30,

24   2021, by the United States District Court for the District of Arizona.

25   //

26   //
     ___________________________________________________________________________________________
     PLAINTIFF STATES’ STATEMENT OF RECENT DECISION (Case No. 3:20-cv-04636-WHA)

                                                 Page 1 of 3
 1          Dated: August 31, 2021              Respectfully submitted,
 2

 3          /s/ Kelly T. Wood
            KELLY T. WOOD
 4          Managing Assistant Attorney General
            (Admitted pro hac vice)
 5          GABRIELLE GURIAN
            Assistant Attorney General
 6          (Admitted pro hac vice)
            Washington Office of the Attorney General
 7          PO Box 40117
            Olympia, Washington 98504-0117
 8          Telephone: 360-586-5109
            E-mail: Kelly.Wood@atg.wa.gov
 9
            /s/ Tatiana K. Gaur
10          TATIANA K. GAUR
            ADAM LEVITAN
11          Deputy Attorneys General
            California Office of the Attorney General
12          300 South Spring Street, Suite 1702
            Los Angeles, California 90013
13          Telephone: 213-269-6329
            E-mail: Tatiana.Gaur@doj.ca.gov
14
            /s/ Brian Lusignan
15          BRIAN LUSIGNAN
            Assistant Attorney General
16          New York State Office of the Attorney General
            Environmental Protection Bureau
17          The Capitol
            Albany, New York 12224
18          Telephone: 518-776-2399
            E-Mail: Brian.Lusignan@ag.ny.gov
19
            For Plaintiff States of Washington, California, State Water Resources Control Board,
20          New York, Oregon, Maryland, Rhode Island, Colorado, New Jersey, District of
            Columbia, North Carolina, New Mexico, Vermont, Minnesota, Connecticut, Michigan,
21          Nevada, Wisconsin, Maine, Illinois, Commonwealths of Virginia and Massachusetts.
22

23

24

25

26
     ___________________________________________________________________________________________
     PLAINTIFF STATES’ STATEMENT OF RECENT DECISION (Case No. 3:20-cv-04636-WHA)

                                              Page 2 of 3
 1                                SIGNATURE ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 3   document has been obtained from each of the other signatories.
 4

 5          Dated: August 31, 2021               /s/ Kelly T. Wood
                                                 Kelly T. Wood
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ___________________________________________________________________________________________
     PLAINTIFF STATES’ STATEMENT OF RECENT DECISION (Case No. 3:20-cv-04636-WHA)

                                               Page 3 of 3
ATTACHMENT
          Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Pasqua Yaqui Tribe, et al.,                     No. CV-20-00266-TUC-RM
10                  Plaintiffs,                      ORDER
11   v.
12   United States Environmental Protection
     Agency, et al.,
13
                    Defendants.
14
15            Plaintiffs Pascua Yaqui Tribe, Quinault Indian Nation, Fond du Lac Band of Lake
16   Superior Chippewa, Menominee Indian Tribe of Wisconsin, Tohono O’Odham Nation,

17   and Bad River Band of Lake Superior Chippewa (“Plaintiffs”) challenge two final rules
18   promulgated by the United States Environmental Protection Agency (“EPA”) and the

19   United States Army Corps of Engineers (“Corps of Engineers”) (collectively,

20   “Agencies”). (Doc. 1.) The first, entitled “Definition of ‘Waters of the United States’—
21   Recodification of Pre-Existing Rules,” 84 Fed. Reg. 56,626 (Oct. 22, 2019) (“2019
22   Repeal Rule”), repealed the 2015 “Clean Water Rule.”         The second, entitled “The

23   Navigable Waters Protection Rule: Definition of ‘Waters of the United States,’” 85 Fed.

24   Reg. 22,250 (Apr. 21, 2020) (“NWPR”), established a new definition of the phrase

25   “waters of the United States” in the Clean Water Act (“CWA”).

26            Plaintiffs moved for summary judgment on May 11, 2021. (Doc. 47.) On July 13,
27   2021, Defendant-Intervenors Chantell and Michael Sackett (“Sacketts”) filed a Cross-
28   Motion for Summary Judgment (Doc. 77), as did Defendant-Intervenors Arizona Rock



                                                                             Attach. page 1
         Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 2 of 11



 1   Products Association; National Stone, Sand, and Gravel Association; Arizona Cattle
 2   Feeders Association; Home Builders Association of Central Arizona; Arizona Farm and
 3   Ranch Group; Arizona Farm Bureau; and Arizona Chapter Associated General
 4   Contractors (collectively, “Business Intervenors”) (Doc. 79).
 5           In lieu of filing a response to Plaintiffs’ Motion for Summary Judgment,
 6   Defendants EPA, EPA Administrator Michael Regan, Corps of Engineers, and Acting
 7   Assistant Secretary of the Army Jaime Pinkham (collectively, “Agency Defendants”)
 8   filed a Motion for Voluntary Remand of the NWPR Without Vacatur and Motion for
 9   Abeyance of Briefing on the 2019 Rule Claims. (Doc. 72.) Plaintiffs do not oppose
10   remand of the NWPR but argue that remand should include vacatur. (Doc. 74 at 1-12.)1
11   The Sacketts oppose remand. (Doc. 84.)         The Business Intervenors do not oppose
12   remand but oppose Plaintiffs’ position that remand should include vacatur. (Doc. 85.)
13   The Court held a hearing on the Motion for Voluntary Remand on August 4, 2021 and
14   took the matter under advisement. (Doc. 92.)
15           For the following reasons, the Court will grant the Agency Defendants’ Motion for
16   Voluntary Remand, as well as Plaintiffs’ request that remand include vacatur.
17           I.    Background
18           The CWA was enacted in 1972 “to restore and maintain the chemical, physical,
19   and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). The Act regulates
20   discharges of pollutants from point sources to “navigable waters,” with “navigable
21   waters” defined as “waters of the United States, including the territorial seas.” 33 U.S.C.
22   §§ 1311(a), 1362(7), 1362(12). The statute does not further define the phrase “waters of
23   the United States.”    For decades, that phrase was defined by regulation to include
24   tributaries and impoundments of interstate waters and other waters used in or affecting
25   interstate or foreign commerce, as well as wetlands adjacent to such waters, including
26   wetlands separated by man-made dikes or barriers, natural river berms, and beach dunes.
27   See 33 C.F.R. § 328.3(a), (c) (1986); see also 51 Fed. Reg. 41,206, 41,250 (Nov. 13,
28   1
      All record citations refer to the page numbers generated by the Court’s electronic filing
     system.

                                                -2-
                                                                              Attach. page 2
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 3 of 11



 1   1986); 53 Fed. Reg. 20,764, 20,774 (June 6, 1988).
 2          In Rapanos v. United States, a deeply divided Supreme Court considered whether
 3   wetlands connected to distant navigable waters via ditches or artificial drains constitute
 4   “waters of the United States” within the meaning of the CWA. 547 U.S. 715, 729 (2006)
 5   (Scalia, J., plurality). Justice Scalia authored a four-justice plurality opinion concluding
 6   (1) that “the phrase ‘waters of the United States’ includes only those relatively
 7   permanent, standing or continuously flowing bodies of water forming geographic features
 8   that are described in ordinary parlance as streams, oceans, rivers, and lakes”; and (2)
 9   “only those wetlands with a continuous surface connection to bodies that are ‘waters of
10   the United States’ in their own right, so that there is no clear demarcation between waters
11   and wetlands, are adjacent to such waters and covered by the [CWA].” Id. at 739, 742
12   (Scalia, J., plurality) (internal quotation, emphasis, and alteration marks omitted). Justice
13   Kennedy concurred in the judgment of the plurality but wrote separately and found that
14   wetlands constitute “navigable waters” within the meaning of the CWA if there is “a
15   significant nexus between the wetlands” and traditionally navigable waters, such that “the
16   wetlands, either alone or in combination with similarly situated lands in the region,
17   significantly affect the chemical, physical, and biological integrity” of traditionally
18   navigable waters. Id. at 779-80 (Kennedy, J, concurring). Justice Kennedy and the four
19   dissenting justices all rejected Justice Scalia’s plurality opinion as “inconsistent with the
20   [CWA]’s text, structure, and purpose.” 547 U.S. at 776 (Kennedy, J., concurring); see id.
21   at 800 (Stevens, J., dissenting) (agreeing with Justice Kennedy that the limitations set
22   forth in the plurality opinion “are without support in the language and purposes of the
23   [CWA] or in [the Supreme Court’s] cases interpreting it”).
24          The Ninth Circuit subsequently held that Justice Kennedy’s Rapanos concurrence
25   is controlling under Supreme Court precedent for interpreting fractured decisions. N.
26   Cal. River Watch v. Cty. of Healdsburg, 496 F.3d 993, 999-1000 (9th Cir. 2007); see also
27   United States v. Robertson, 875 F.3d 1281, 1290-1292 (9th Cir. 2017) (re-affirming
28   Healdsburg), vacated as moot, 139 S. Ct. 1543 (2019). Other circuit courts likewise


                                                 -3-
                                                                                Attach. page 3
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 4 of 11



 1   either adopted Justice Kennedy’s significant nexus test or found that CWA protections
 2   applied upon satisfaction of either Justice Kennedy’s or Justice Scalia’s tests. See, e.g.,
 3   United States v. Donovan, 661 F.3d 174, 182 (3d Cir. 2011); Precon Dev. Corp. v. U.S.
 4   Army Corps of Eng’rs, 633 F.3d 278, 288-89 (4th Cir. 2011); United States v. Bailey, 571
 5   F.3d 791, 799 (8th Cir. 2009); United States v. Robison, 505 F.3d 1208, 1221-22 (11th
 6   Cir. 2007); United States v. Johnson, 467 F.3d 56, 66 (1st Cir. 2006); United States v.
 7   Gerke Excavating, Inc., 464 F.3d 723, 724-25 (7th Cir. 2006).
 8          In 2015, the Agencies adopted the “Clean Water Rule,” re-defining the term
 9   “navigable waters.” 33 C.F.R. § 328.3 (2016); see also 80 Fed. Reg. 37,054 (June 29,
10   2015). As part of the rulemaking process, the Agencies produced a review of scientific
11   literature on the connections between tributaries, wetlands, and downstream waters, titled
12   “Connectivity of Streams and Wetlands to Downstream Waters: A Review and Synthesis
13   of the Scientific Evidence” (“Connectivity Report”). (Doc. 64; Doc. 64-1; Doc. 64-2.)
14          On February 28, 2017, President Donald Trump issued Executive Order 13,778,
15   directing the Agencies to consider repealing the Clean Water Rule and replacing it with a
16   regulation adopting the reasoning of Justice Scalia’s plurality opinion in Rapanos. 82
17   Fed. Reg. 12,497 (Feb. 28, 2017). The Agencies repealed the Clean Water Rule in 2019
18   and re-instated the pre-2015 regulations. 84 Fed. Reg. 56,626 (Oct. 22, 2019). Then, in
19   the 2020 NWPR, the Agencies re-defined the term “navigable waters” to mean: (1) “[t]he
20   territorial seas” and waters used “in interstate or foreign commerce,” (2) “[t]ributaries,”
21   (3) “[l]akes and ponds, and impoundments of jurisdictional waters,” and (4) “[a]djacent
22   wetlands.” 33 C.F.R. § 328.3(a) (2020); see also 85 Fed. Reg. 22,250 (Apr. 1, 2020).
23   The NWPR strictly defines “tributaries” and “adjacent wetlands,” and it categorically
24   excludes certain features from the definition of “navigable waters,” including “ephemeral
25   streams.” 33 C.F.R. § 328.3(b), (c)(1), (c)(12). Consistent with Executive Order 13,778,
26   the NWPR is based in significant part on the Rapanos plurality opinion. See, e.g., 85
27   Fed. Reg. at 22,2259, 22,273, 22,279-80, 22,288-89, 22,291, 22,303-04, 22,308-10,
28   22,314, 22,319, 22,326. The Agencies published the NWPR notwithstanding feedback


                                                -4-
                                                                              Attach. page 4
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 5 of 11



 1   from the EPA Science Advisory Board that the NWPR conflicts with established science,
 2   disregards key aspects of the 2015 Connectivity Report, and weakens protection of the
 3   nation’s waters in contravention of the CWA’s objectives. (Doc. 63-8 at 2-5.)
 4          On January 20, 2021, President Joe Biden issued Executive Order 13,990,
 5   expressing the policy of the new administration:
 6          to listen to the science; to improve public health and protect our environment; to
            ensure access to clean air and water; to limit exposure to dangerous chemicals and
 7          pesticides; to hold polluters accountable, including those who disproportionately
            harm communities of color and low-income communities; to reduce greenhouse
 8          gas emissions; to bolster resilience to the impacts of climate change; to restore and
            expand our national treasures and monuments; and to prioritize both
 9          environmental justice and the creation of the well-paying union jobs necessary to
            deliver on these goals.
10
11   86 Fed. Reg. 7,037 (Jan. 20, 2021). Executive Order 13,990 directed federal agencies “to
12   immediately review and, as appropriate and consistent with applicable law, take action to
13   address the promulgation of Federal regulations and other actions during the last 4 years
14   that conflict with these important national objectives.” Id.
15          Consistent with Executive Order 13,990, the EPA and Corps of Engineers have
16   provided notice of their intent to restore the pre-2015 regulatory definition of “waters of
17   the United States” while working to develop a new regulatory definition. (Doc. 89.) The
18   Agencies have not provided an estimate of when a new regulatory definition will be
19   published.
20          II.    Motion to Remand
21           The Agency Defendants seek voluntary remand of the NWPR while they work to
22   revise or replace the rule and re-define “waters of the United States.” (Doc. 72; see also
23   Doc. 83 at 4.)    Neither Plaintiffs nor the Business Intervenors oppose the Agency
24   Defendants’ request for voluntary remand. (Doc. 74 at 1-12; Doc. 85 at 1-7.) The
25   Sacketts oppose the request to the extent it seeks remand of the “adjacent wetlands”
26   provision of the NWPR. (Doc. 84.)
27          “A federal agency may request remand in order to reconsider its initial action.”
28   Cal. Cmtys. Against Toxics v. EPA, 688 F.3d 989, 992 (9th Cir. 2012) (per curiam).


                                                 -5-
                                                                               Attach. page 5
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 6 of 11



 1   Courts generally grant a voluntarily requested remand unless “the agency’s request is
 2   frivolous or made in bad faith.” Id. Here, there is no indication in the record that the
 3   Agency Defendants’ request for voluntary remand is frivolous or made in bad faith.
 4          The Sacketts argue that the Agencies have no discretion to revise the NWPR’s
 5   definition of “adjacent wetlands,” because that definition is required by the four-justice
 6   plurality opinion in Rapanos, which the Sacketts assert is controlling under Supreme
 7   Court and Ninth Circuit precedent for interpreting fractured decisions. (Doc. 84 at 2-3, 9-
 8   16; see also Doc. 77-1 at 14-15, 19-42.) The Ninth Circuit recently rejected the Sacketts’
 9   argument that the Rapanos plurality opinion is controlling, re-affirming Healdsburg’s
10   holding that Justice Kennedy’s concurrence is the controlling opinion from Rapanos.
11   Sackett v. EPA, No. 19-35469, 2021 WL 3611779, at *9-12, __ F.4th __ (9th Cir. Aug.
12   16, 2021). Accordingly, there is no merit to the Sacketts’ argument that remand is
13   inappropriate because the NWPR’s definition of “adjacent wetlands” is required by the
14   Rapanos plurality opinion. The Court will grant the Agency Defendants’ request for
15   voluntary remand.
16          III.    Vacatur
17          Plaintiffs argue that remand of the NWPR must “include the usual remedy of
18   vacatur to prevent significant, irreversible harms.”     (Doc. 74 at 2.)      The Agency
19   Defendants have not requested vacatur (Doc. 72 at 13), and both the Sacketts and the
20   Business Intervenors urge the Court to reject Plaintiffs’ request for vacatur (Doc. 84 at
21   16-18; Doc. 85 at 7-13).
22          “Whether agency action should be vacated depends on how serious the agency’s
23   errors are and the disruptive consequences of an interim change that may itself be
24   changed.”     Cal. Cmtys. Against Toxics, 688 F.3d at 992 (internal quotation marks
25   omitted).     The Ninth Circuit has “only ordered remand without vacatur in limited
26   circumstances,” id. at 994, such as when vacatur would risk environmental harm or when
27   the agency could, by offering better reasoning or complying with procedural
28   requirements, “adopt the same rule on remand.” Pollinator Stewardship Council v. EPA,


                                                -6-
                                                                              Attach. page 6
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 7 of 11



 1   806 F.3d 520, 532 (9th Cir. 2015). For example, in California Communities Against
 2   Toxics, the Ninth Circuit granted voluntary remand but remanded without vacatur
 3   because vacatur was likely to delay construction of a much-needed power plant, risking
 4   pollution from diesel generators used in the event of blackouts. 688 F.3d at 993-94.
 5   Similarly, in Alliance for the Wild Rockies v. Marten, the Ninth Circuit found that equity
 6   counseled in favor of remand without vacatur because vacatur “could have negative
 7   consequences for the environment and public safety.” 789 Fed. App’x 583, 584-85 (9th
 8   Cir. 2020) (mem.). In contrast, in Pollinator Stewardship Council, the Ninth Circuit
 9   vacated and remanded because leaving the EPA action in place risked more potential
10   environmental harm than vacating it and because the EPA could reach a different result
11   on remand. 806 F.3d at 532-33.
12          The Sacketts cite to out-of-circuit authority finding remand with vacatur
13   inappropriate in the absence of a merits adjudication (Doc. 84 at 16-17), but the parties
14   have not identified any Ninth Circuit case so holding. In California Communities Against
15   Toxics, the Ninth Circuit considered a request for voluntary remand and applied the
16   ordinary considerations regarding the seriousness of the agency’s errors and the
17   consequences of an interim change in determining whether the remand should include
18   vacatur. 688 F.3d at 993-94. Similarly, in Safer Chemicals, Healthy Families v. EPA,
19   the Ninth Circuit granted a request by the EPA for voluntary remand with vacatur after
20   finding that the request was not frivolous or made in bad faith. 791 Fed. App’x 653, 656
21   (9th Cir. 2019) (mem.); see also ASSE Int’l, Inc. v. Kerry, 182 F. Supp. 3d 1059, 1064
22   (C.D. Cal. 2016) (“Courts faced with a motion for voluntary remand employ the same
23   equitable analysis courts use to decide whether to vacate agency action after a ruling on
24   the merits.” (internal quotation and alteration marks omitted)). California Communities
25   Against Toxics and Safer Chemicals indicate that, in the Ninth Circuit, remand with
26   vacatur may be appropriate even in the absence of a merits adjudication. Accordingly,
27   the Court will apply the ordinary test for whether remand should include vacatur.
28   ....


                                               -7-
                                                                              Attach. page 7
         Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 8 of 11



 1           A.     Seriousness of Agency Errors
 2           A final agency action is arbitrary and capricious in violation of the Administrative
 3   Procedure Act, 5 U.S.C. § 706, if the agency “relied on factors which Congress has not
 4   intended it to consider, entirely failed to consider an important aspect of the problem,
 5   offered an explanation for its decision that runs counter to the evidence before the
 6   agency, or is so implausible that it would not be ascribed to a difference in view or the
 7   product of agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins.
 8   Co., 463 U.S. 29, 43 (1983); see also Encino Motorcars, LLC. v Navarro, 136 S. Ct.
 9   2117, 2125-26 (2016) (agency must provide reasoned explanation for a change in
10   position). “An agency conclusion that is in direct conflict with the conclusion of its own
11   experts . . . is arbitrary and capricious.” Nat. Res. Def. Council, Inc. v. Pritzker, 828 F.3d
12   1125, 1139 (9th Cir. 2016) (internal quotation marks omitted). In reviewing an agency’s
13   statutory construction, a court must determine, first, whether the intent of Congress is
14   clear, in which case that intent must be given effect; “if the statute is silent or ambiguous
15   with respect to the specific issue,” the Court must then determine whether the agency’s
16   construction is “arbitrary, capricious, or manifestly contrary to the statute.” Chevron,
17   U.S.A., Inc. v. Nat. Res. Def. Council, Inc., 467 U.S. 837, 842-44 (1984).
18           Plaintiffs argue that the NWPR disregards established science and the advice of
19   the Agencies’ own experts in order to re-define the statutory phrase “waters of the United
20   States” in a manner that a majority of justices in Rapanos rejected as inconsistent with
21   the CWA. (Doc. 48 at 25-41; Doc. 74 at 3, 6-7; Doc. 90 at 12-36.)2 The Agency
22   Defendants agree that there exist “substantial concerns about certain aspects of the
23   NWPR . . . including whether the NWPR adequately considered the CWA’s statutory
24   objective” and “the effects of the NWPR on the integrity of the nation’s waters.” (Doc.
25   72 at 11; see also Doc. 72-1 at 4-9; Doc. 72-2 at 4-9.) For example, the Agencies “are
26   concerned that the NWPR did not look closely enough at the effect ephemeral waters
27   2
      Plaintiffs also argue that the NWPR is internally inconsistent, that the Agencies failed to
     adequately explain their change in position or analyze the environmental justice
28   implications of the NWPR, and that the waste treatment exclusion of the NWPR is
     arbitrary and capricious. (Doc. 48 at 41-54; Doc. 90 at 36-44.)

                                                 -8-
                                                                                  Attach. page 8
       Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 9 of 11



 1   have on traditional navigable waters” when deciding to “categorically exclude ephemeral
 2   waters” from the definition of “waters of the United States.” (Doc. 72-1 at 6; Doc. 72-2
 3   at 6.)
 4            The concerns identified by Plaintiffs and the Agency Defendants are not mere
 5   procedural errors or problems that could be remedied through further explanation. See
 6   Pollinator Stewardship Council, 806 F.3d at 532. Rather, they involve fundamental,
 7   substantive flaws that cannot be cured without revising or replacing the NWPR’s
 8   definition of “waters of the United States.” Accordingly, this is not a case in which the
 9   agency could adopt the same rule on remand by offering “better reasoning or . . .
10   complying with procedural rules.” Id.
11            Neither is this a case in which vacatur “could result in possible environmental
12   harm.” Id. To the contrary, remanding without vacatur would risk serious environmental
13   harm. The Agencies have “identified indicators of a substantial reduction in waters
14   covered under the NWPR compared to previous rules and practices.” (Doc. 72-1 at 6;
15   Doc. 72-2 at 6-7.) Between June 22, 2020 and April 15, 2021, the Corps made approved
16   jurisdictional determinations under the NWPR of 40,211 aquatic resources or water
17   features, and found that approximately 76% were non-jurisdictional. (Doc. 72-1 at 7;
18   Doc. 72-2 at 7.) The Agencies have identified 333 projects that would have required
19   Section 404 permitting under the CWA prior to the NWPR but no longer do. (Doc. 72-1
20   at 7; Doc. 72-2 at 7.) The reduction in jurisdiction has “been particularly significant in
21   arid states.” (Doc. 72-1 at 7; Doc. 72-2 at 7.) In New Mexico and Arizona, nearly every
22   one of over 1,500 streams assessed under the NWPR were found to be non-
23   jurisdictional—a significant shift from the status of streams under both the Clean Water
24   Rule and the pre-2015 regulatory regime. (Doc. 72-2 at 7; Doc. 72-2 at 7-8.) Impacts to
25   ephemeral streams, wetlands, and other aquatic resources could have “cascading and
26   cumulative downstream effects,” and the Agencies “have heard concerns from a broad
27   array of stakeholders . . . that the reduction in the jurisdictional scope of the CWA is
28   resulting in significant, actual environmental harms.” (Doc. 72-1 at 8-9; Doc. 72-2 at 8-


                                                -9-
                                                                              Attach. page 9
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 10 of 11



 1   9.)
 2          The seriousness of the Agencies’ errors in enacting the NWPR, the likelihood that
 3   the Agencies will alter the NWPR’s definition of “waters of the United States,” and the
 4   possibility of serious environmental harm if the NWPR remains in place upon remand, all
 5   weigh in favor of remand with vacatur.
 6          B.     Consequences of Interim Change
 7          The Business Intervenors contend that a return to the pre-2015 regulatory regime
 8   would increase regulatory uncertainty. (Doc. 85 at 8-10.) But regulatory uncertainty
 9   typically attends vacatur of any rule and is insufficient to justify remand without vacatur.
10   See Nat. Res. Def. Council v. Wheeler, 955 F.3d 68, 85 (D.C. Cir. 2020) (“neither EPA
11   nor intervenors have identified any serious disruptive consequences of vacatur, resting
12   instead on the regulatory uncertainty that typically attends vacatur of any rule”). The pre-
13   2015 regulatory regime is familiar to the Agencies and industry alike, and the Agencies
14   have expressed an intent to repeal the NWPR and return to the pre-2015 regulatory
15   regime while working on a new definition of “waters of the United States.” (Doc. 89.)
16   The consequences of an interim change do not support the unusual remedy of remand
17   without vacatur.
18          C.     Conclusion
19          Because equity does not demand the atypical remedy of remand without vacatur,
20   see Pollinator Stewardship Council, 806 F.3d at 532, the Court will vacate and remand
21   the NWPR.     Plaintiffs’ Complaint will be dismissed to the extent it challenges the
22   NWPR.
23          Plaintiffs’ Complaint and Motion for Summary Judgment also challenge the 2019
24   Repeal Rule, but the Motion focuses on the NWPR, as do the Intervenors’ Cross-Motions
25   for Summary Judgment. Because the Agency Defendants filed a Motion for Voluntary
26   Remand in lieu of a response to Plaintiffs’ Motion for Summary Judgment, the Agency
27   Defendants have not responded to Plaintiffs’ challenges to the 2019 Repeal Rule.
28   Because it may be beneficial to have further briefing focused on the 2019 Repeal Rule,


                                                - 10 -
                                                                              Attach. page 10
      Case 4:20-cv-00266-RM Document 99 Filed 08/30/21 Page 11 of 11



 1   the Court will deny without prejudice all pending summary judgment motions, as well as
 2   Plaintiffs’ Motion to Expedite Briefing, and will require the parties to file a proposal or
 3   proposals for further proceedings concerning Plaintiffs’ challenge to the 2019 Repeal
 4   Rule.
 5           Accordingly,
 6           IT IS ORDERED that the Agency Defendants’ Motion for Voluntary Remand
 7   (Doc. 72) is granted to the extent it requests voluntary remand of the Navigable Waters
 8   Protection Rule.
 9           IT IS FURTHER ORDERED that the Navigable Waters Protection Rule is
10   vacated and remanded for reconsideration to the United States Environmental
11   Protection Agency and the United States Army Corps of Engineers. Counts I through IV
12   of Plaintiffs’ Complaint (Doc. 1) are dismissed.
13           IT IS FURTHER ORDERED that all other pending Motions (Docs. 47, 75, 77,
14   79) are denied without prejudice.
15           IT IS FURTHER ORDERED that within thirty (30) days of the date this Order
16   is filed, the parties shall file a proposal or proposals for further proceedings concerning
17   Plaintiffs’ challenge to the 2019 Repeal Rule in Count V of the Complaint.
18           Dated this 30th day of August, 2021.
19
20
21
22
23
24
25
26
27
28


                                               - 11 -
                                                                              Attach. page 11
